Citation Nr: 1421698	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of an appendectomy.

2.  Entitlement to service connection for bladder damage.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The appellant reports that he served on active duty from July 1973 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In his December 2010 substantive appeal, the appellant requested a video-conference hearing before a Veterans Law Judge.  In May 2012, he was notified that a hearing was scheduled for July 2012.  However, he failed to appear for the hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board has recharacterized the claim of service connection for anxiety disorder to include other psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant reports that he served on active duty from July 13, 1973 to August 30, 1973.  A DD Form 214, however, is not of record and the appellant's service has not been verified.  Thus, the Board finds that a remand is necessary to verify his dates of service.

In April 2010, VA issued a memorandum of Formal Finding of the Unavailability of the appellant's service records.  It states that records were requested from the appellant and the National Personnel Records Center (NPRC).  The appellant has not provided any records, and in March 2010 the NPRC stated that it had conducted an extensive and thorough search but was unable to locate the service records.  

On remand, the AOJ should use all appropriates resources to determine the appellant's duty states, i.e., periods of active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), as well as National Guard service.  The appellant reports that he underwent emergency appendectomy surgery at Lackland Air Force Base (AFB) on July 20, 1973.  Thus, records of any such treatment should also be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Use all appropriate resources to determine the appellant's duty status, including periods of active duty, ACDUTRA, INACDUTRA, and/or National Guard service.  Seek the appellant's assistance in identifying his unit or any other necessary information.

2.  If duty status is verified, obtain the appellant's Official Military Personnel File and any relevant individual and/or unit records from all appropriate entities, to include, if applicable, the Air Force Reserve Personnel Center, National Guard Bureau, Joint Service Records Research Center, and NPRC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and document such in the claims file.

3.  Use all available resources to associate any records of treatment of the appellant at Lackland AFB Medical Center (also known as Wilford Hall Hospital or Joint Base San Antonio), to include any surgery in July 1973.

4.  Then readjudicate the appeal, to include the appellant's status as a Veteran.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

